DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10675019B2 (cited herein as Pat. ‘019). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-2 and 11-12 are rejected over claim 1 of Pat. ‘019 for reciting substantially the same subject matter as the current application namely, a staple delivery device comprising a sheath with a pair of position retention members [claim 1 lines 1-6]; a handle assemble coupled to the sheath [claim 1 lines 7-9]; an insert removably insertable into the lumen of the sheath [claim 1 lines 10-12]; wherein actuation of the handle toward the housing exerts a proximal force on the insert to move the insert in a proximal direction, and wherein displacement of the handle in a first range exerts first amount of force and displacement of the handle in a second range exerts a second amount of force that is less than the first force [claim 1 lines 13-30]. 
Claims 8-10 are rejected over claims 2-5 of Pat. ‘019 for reciting substantially the same subject matter as the current application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 13-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake, III et al (US Patent 4372316).
Blake discloses a system for delivering a fastener (surgical device, Fig. 1-11c).  Specifically in regards to claim 1, Blake discloses a staple delivery device (1) including: a sheath (46 with 52 attached thereto) having a proximal end (end to which 9 is attached, Fig. 1), a distal end (end with 47) and a lumen (lumen through which 56 passes) extending there through; and a handle assembly (2,4,10,12) coupled to the proximal end (end to which 9 is attached, Fig. 1) of the sheath (46,52), the handle assembly (2,4,10,12) including a housing (2,4) and a handle (10,12) rotatably coupled to the housing (2,4) at a rotation point (14) (Fig. 1 and 6; and Col.3 lines 29-38, Col. 4 lines 14-51, Col. 6 line 54-59).  Blake also discloses an insert (56) removably insertable into the lumen of the sheath (46,52) from a proximal end of the housing (2,4) of the 
In regards to claim 2, Blake discloses a pair of position retention members (30, Fig. 1,3, 11a-11c) affixed to the distal end (end with 47) of the sheath (46,52) and extending distally therefrom (Fig. 1, 3, 11a-11c; and Col. 3 line 64 to Col. 4 line 5).
In regards to claim 3, Blake discloses wherein the insert (56) includes head (48) at a proximal end of the insert (56), the head (48) positionable proximal of the housing (2,4) of the handle assembly (1,4,10,12) (Fig. 1 and 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Green (US Patent 4557263).
Blake discloses a staple delivery device including: a sheath having a lumen there through; a handle assembly coupled to the proximal end including a housing and a handle; an insert removably insertable into the lumen of the sheath, wherein actuation of the handle towards the housing moves the insert in a proximal direction.  In regards to claims 4 and 7, Blake discloses a staple (36), wherein the insert (56) includes a head (48) at eh proximal end of the insert (56), and wherein the insert (56) has a feature at the distal end thereof located distal of the sheath (46,52) 
Green discloses a system for delivering a fastener (apparatus for applying surgical clips, Fig. 1-11).  Specifically, Green discloses a staple delivery device (10) including: a sheath (12) having a proximal end (end to which 20 is attached), a distal end (14) and a lumen (16) extending there through; and a handle assembly (20 and 22) coupled to the proximal end (end to which 20 is attached) of the sheath (12), the handle assembly (20 and 22) including a housing (20) and a handle (22) rotatably coupled to the housing (20) at a rotation point (24), and an insert (40) removably insertable into the lumen (16) of the sheath (12) (Fig. 1-11; and Col. 2 lines 52-Col. 3 line 37).  In regards to claim 4 and 7, Green discloses a pair of arms (66) at a distal end of the insert (40), and the pair of arms (66) are located distal of the sheath (12) when the insert (40) is inserted through the lumen (16) of the sheath (12) (As can be seen in Fig. 1, the tab 42 extends proximally from the proximal end of the flange 20.  While the members 66 as shown in Fig. 6 can extend past the distal end 14 of the jaw 12 to lie against the surfaces 30.) (Fig. 1 and 4-11; and Col. 3 lines 30-37 and Col. 3 line 58 to Col. 4 line 21, Col. 4 lines 41 to Col. 5 line 48).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the head (58) of the retractor (56) of Blake to have two arms as taught in Green in order to  have more surface area contact between the retractor and the clip to allow for a more secure means to grip the clip in place.
In regards to claims 5-6,  Blake in view of Green as described above disclose an inserter having a pair of arms.  However, they are silent as to the arms fitting within openings in the staple. Green discloses a staple (82), wherein the pair of arms (66) of the insert retain the staple (82) by friction (Fig. 4-11; and Col. 2 lines 52-59,  Col. 3 line 58 to Col. 4 line 21, Col. 4 lines 41 In re Japikse, 86 USPQ 70.

In regards to claim 13 and 19, Blake discloses a system for delivering a fastener (surgical device, Fig. 1-11c).  Specifically, Blake discloses a staple delivery device (1) including: a sheath (46 with 52 attached thereto) having a proximal end (end to which 9 is attached, Fig. 1), a distal end (end with 47) and a lumen (lumen through which 56 passes) extending there through; and a handle assembly (2,4,10,12) coupled to the proximal end (end to which 9 is attached, Fig. 1) of the sheath (46,52), the handle assembly (2,4,10,12) including a housing (2,4) and a handle (10,12) rotatably coupled to the housing (2,4) at a rotation point (14) (Fig. 1 and 6; and Col.3 lines 29-38, Col. 4 lines 14-51, Col. 6 line 54-59).  Blake also discloses an insert (56) removably insertable into the lumen of the sheath (46,52) from a proximal end of the housing (2,4) of the handle assembly (2,4,10,12); and wherein actuation of the handle (10,12) towards the housing (2,4) moves the insert (56) present within the lumen of the sheath (46,52) in a proximal direction relative to the sheath (46,52) (Fig. 1-11c; and Col. 4 lines 21-35, Col. 5 line 65 to Col. 6 line 21).  Blake also discloses a staple (36) removably retained on the distal end (58) of the insert (56) 
Green discloses a system for delivering a fastener (apparatus for applying surgical clips, Fig. 1-11).  Specifically, Green discloses a staple delivery device (10) including: a sheath (12) having a proximal end (end to which 20 is attached), a distal end (14) and a lumen (16) extending there through; and a handle assembly (20 and 22) coupled to the proximal end (end to which 20 is attached) of the sheath (12), the handle assembly (20 and 22) including a housing (20) and a handle (22) rotatably coupled to the housing (20) at a rotation point (24), and an insert (40) removably insertable into the lumen (16) of the sheath (12) (Fig. 1-11; and Col. 2 lines 52-Col. 3 line 37).  In regards to claim 13 and 19, Green discloses a pair of arms (66) at a distal end of the insert (40), and the pair of arms (66) are located distal of the sheath (12) when the insert (40) is inserted through the lumen (16) of the sheath (12) (As can be seen in Fig. 1, the tab 42 extends proximally from the proximal end of the flange 20.  While the members 66 as shown in Fig. 6 can extend past the distal end 14 of the jaw 12 to lie against the surfaces 30.) (Fig. 1 and 4-11; and Col. 3 lines 30-37 and Col. 3 line 58 to Col. 4 line 21, Col. 4 lines 41 to Col. 5 line 48).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the head (58) of the retractor (56) of Blake to have two arms as taught in Green in order to  have more surface area contact between the retractor and the clip to allow for a more secure means to grip the clip in place.
In regards to claim 20, Blake discloses a pair of position retention members (30, Fig. 1,3, 11a-11c) affixed to the distal end (end with 47) of the sheath (46,52) and extending distally therefrom (Fig. 1, 3, 11a-11c; and Col. 3 line 64 to Col. 4 line 5).

Allowable Subject Matter
Claims 11-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775